Mr. Justice Waterman delivered the opinion of the court. It appears from the plaintiff in error’s bill that the lot by him conveyed to defendant in error as security for plaintiff in error’s indebtedness to the Bockford ¡National Bank, was with the consent of plaintiff in error sold b}T the master to satisfy a lien obtained in a mechanic’s lien proceeding, and that at said sale the said premises were bid off and sold to a son of defendant in error for the sum of $400. The defendant in error was, by the procurement of plaintiff in error, a party to said suit, and, without objection then or now of plaintiff in error, a decree was made, under which whatever sum was due “ defendant” in error on account of the purchase money of said lot under the agreement between Gottfred and Olson was to be paid to defendant in error. What such amount was, and what sum under the decree was to be paid to defendant in error, does not appear. Whether the purchaser at said sale, William F. Woodruff, actually paid the purchase price, $400, is immaterial. If Gilbert Woodruff gave a receipt for such sum he is bound thereby, and bound to apply such sum in accordance with the agreement between him and plaintiff in error. The purchaser at said sale, the same not having been redeemed from, by virtue thereof became the owner of said lot, free and clear of any claim thereto of either plaintiff in error or defendant in error, and either has received a deed or is entitled to one. Plaintiff in error does not complain of the terms of said decree, and was apparently satisfied therewith. Under such decree the proceeds of the master’s sale of said lot would be applied, first, to the payment of costs in said cause; second, to the payment to Gilbert Woodruff of the amount found therein to be his due as purchase money of said lot under said agreement between defendant in error and said Olson. If, by such decree, it was meant that Gilbert Woodruff should pay toward the satisfaction of plaintiff in error’s note to the Rockford National Bank the amount of purchase money due under the agreement between plaintiff in error and Olson, the plaintiff in error should have clearly set such fact forth in the present bill. So far as appears, whatever money under the agreement between plaintiff in error and Olson was yet to be paid, was due to Gilbert Woodruff in his own right, and not as a trustee; but if, by the provisions of said decree,it was meant that whatever purchase money of said lot was still due to the plaintiff in error from said Olson was to be paid to Gilbert Woodruff as trustee for plaintiff in error, and the Rockford National Bank, under the conveyance made by plaintiff in error to Gilbert Woodruff, for the purpose of securing the indebtedness of plaintiff in error to the Rockford National Bank, then the bill should have charged that the amount received by him, or receipted for by him, on account of such master’s sale, has not been paid by him to the Rockford National Bank in reduction of plaintiff in error’s note thereto; but nothing of the kind is alleged in the bill unless argumentatively. It is charged that Gilbert Woodruff has not accounted to plaintiff in error for the value of said premises, nor to the Rockford National Bank for the value of the same. Defendant in error was not bound to account to plaintiff in error, or to the Rockford National Bank, for the value of said premises, but in any event only for what he actually received as the proceeds of the master’s sale, which amount, as heretofore stated, for anything that appears, he has accounted for. The claim of plaintiff in error that defendant in error should account for the full value of the lot and house thereon sold at the master’s sale, seems to be based upon the contention that William Woodruff, the pur- ■ chaser at said sale, did not actually pay to the master the sum, of $400 for which such property was sold to him. This is immaterial. The master had a right, after the payment of costs, to receive as payment the receipt of defendant in error for whatever sum was found to be due and ordered to be paid to him by the terms of said decree. Apparently the sum due from plaintiff in error to the Rockford bank was largely in excess of anything that can have been received by defendant in error as the proceeds of said sale. If the plaintiff in error desired to have defendant in error account to the Rockford bank for that which defendant in error had received as proceeds of said sale, the bank should have been made a party to the bill. It is manifest that the bank could not be concluded by proceedings for an accounting to which it was not a party. The decree of the Circuit Court is affirmed.